Name: Commission Regulation (EC) No 830/96 of 6 May 1996 laying down special provisions for the granting of private storage aid for veal
 Type: Regulation
 Subject Matter: distributive trades;  cooperation policy;  economic policy;  animal product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31996R0830Commission Regulation (EC) No 830/96 of 6 May 1996 laying down special provisions for the granting of private storage aid for veal Official Journal L 112 , 07/05/1996 P. 0007 - 0008COMMISSION REGULATION (EC) No 830/96 of 6 May 1996 laying down special provisions for the granting of private storage aid for vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Articles 8 (2) and 22a (3) thereof,Whereas the information recently made public on the risk of transmission of bovine spongiform encephalopathy to man has caused grave concern among consumers; whereas the Community market for veal has been particularly badly affected by the loss of consumer confidence leading to a sharp drop in veal consumption; whereas the resultant threat of market disruption calls for urgent support measures; whereas, under the circumstances, granting of private storage is necessary;Whereas the general rules and the detailed rules for private storage in the beef sector are laid down respectively in Council Regulation (EEC) No 989/68 (3), as amended by Regulation (EEC) No 428/77 (4), and in Commission Regulation (EEC) No 3445/90 (5), as last amended by Regulation (EC) No 3533/93 (6); whereas provision should be made to fix not only the amount of aid for a specific minimum period of storage but also the amounts to be added if that period is extended; whereas in the light of the urgency of this measure, the amount of aid shall be fixed in advance; whereas the fixing of the amount of aid should in particular take into account the high value of veal and its subsequent depreciation through freezing;Whereas minimum quantities should be fixed;Whereas the security should be fixed at a level such as will oblige the storer to fulfil the obligations undertaken by him;Whereas Article 2 (2) of Regulation (EEC) No 3445/90 should not apply due to the type of animals concerned; whereas, for the same reason, the three months period provided for in Article 2 (3), and the provisions of Article 5 (4) of the same Regulation should not apply;Whereas with a view to increasing the market effect of the private storage arrangements, the period for placing in storage should be as short as possible and advance payment of aid should be made possible after the minimum storage period;Whereas the measures provided for in Articles 4 (5) and 9 (4) of Regulation (EEC) No 3445/90 should not apply in order to ensure equal treatment of all products regardless of their destination;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 1. From 13 May until 12 July 1996 inclusive, applications for private storage aid may be introduced in accordance with the provisions of Regulation (EEC) No 3445/90 and this Regulation.2. Only fresh or chilled half-carcases of bovine animals, each weighing a maximum of 90 kilograms on the day it is placed under the control of the intervention agency, shall qualify for private storage aid.A half-carcase shall be defined in accordance with the description referred to in Annex V, point 2 (b) of Commission Regulation (EEC) No 2456/93 (7).3. The period of storage to be included in the contract in accordance with Article 3 (1) (d) of Regulation (EEC) No 3445/90 shall be two months, with the possibility for the contracting operator, at his request, to prolong the storage period up to a maximum of five months.4. The amount of aid for the storage period of two months shall be ECU 147 per 100 kg carcase weight. If the period is extended in accordance with paragraph 3, the amount of aid shall be increased by a daily supplement of ECU 0,14 per 100 kg.5. By derogation from Article 6 (5) of Regulation (EEC) No 3445/90 the advance payment may take place after two months of storage.Article 2 The security referred to in Article 3 (2) of Regulation (EEC) No 3445/90 shall be ECU 30 per 100 kg.Article 3 1. The minimum quantity per contract shall be 10 tonnes.2. By derogation from Article 4 (1) of Regulation (EEC) No 3445/90 placing in storage must be completed not later than 14 days after the date of conclusion of the contract.Article 4 1. Articles 2 (2), 4 (5), 6 (4) and 9 (4) of Regulation (EEC) No 3445/90 shall not apply.2. The minimum period of three months referred to in Article 2 (3) of Regulation (EEC) No 3445/90 shall not apply.Article 5 The notifications pursuant to Article 15 (2), from Member States to the Commission, shall be made by telefax on one of the following numbers:- (32 2) 295 36 13,- (32 2) 296 60 27.Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 May 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 248, 14. 10. 1995, p. 39.(3) OJ No L 169, 18. 7. 1968, p. 10.(4) OJ No L 61, 5. 3. 1977, p. 17.(5) OJ No L 333, 30. 11. 1990, p. 30.(6) OJ No L 321, 23. 12. 1993, p. 9.(7) OJ No L 225, 4. 9. 1993, p. 4.